Title: [Diary entry: 16 October 1794]
From: Washington, George
To: 

16th. After an early breakfast we set out for Cumberland—and about 11 Oclock arrived there. Three miles from the Town I was met by a party of Horse under the command of Major Lewis (my Nephew) and by Brigr. Genl. Smith of the Maryland line, who Escorted me to the Camp; where, finding all the Troops under Arms, I passed along the line of the Army; & was conducted to a house the residence of Major Lynn of the Maryland line (an old Continental Officer) where I was well lodged, & civily entertained.